DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "sensor operates based on fluorescence, a report and a quencher" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The term “report” is not present in claim 9 or claim 1, the claims from which claim 12 depends. Clarification is requested.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 and May 20, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al. (US Patent 9862994; January 2018).
 With regard to claim 1, Schmidt teaches a method for detecting a target nucleic acid based on rolling circle amplification (RCA), comprising 
(a) preparing a single-stranded nucleic acid from a sample, 
(b) binding a linear template comprising 
i) target nucleic acid binding regions arranged at both ends to complementarily bind to a target nucleic acid sequence, 
ii) a primer binding region, 
iii) a restriction enzyme binding region, 
and iv) a barcode generation region to the single-stranded nucleic acid, followed by ligation to form a circular template-target nucleic acid complex (Fig 2B, for example, which includes a nicking site, barcode sequence, and endonuclease sites within a template that will be used in an RCA reaction), 
(c) performing rolling circle amplification in the presence of a primer binding to the primer binding region and a cleavable nucleic acid having the same sequence as that of the restriction enzyme binding region to produce a single-stranded amplicon and treating the single-stranded amplicon with a restriction enzyme such that regions where the single-stranded amplicon complementarily binds to the cleavable nucleic acid are cut to obtain first amplicons comprising barcodes having a sequence complementary to the barcode generation region and second amplicons comprising the target nucleic acid sequence (Fig 2B, for example, which includes a nicking site, barcode sequence, and endonuclease sites within a template that will be used in an RCA reaction), and 
(d) detecting the barcodes of the first amplicons to determine whether or not the target nucleic acid sequence is present, wherein the circular template-target nucleic acid complex is formed and the barcodes are generated when the target nucleic acid sequence is present in the single-stranded nucleic acid (Fig 2B, for example, which includes a nicking site, barcode sequence, and endonuclease sites within a template that will be used in an RCA reaction).  
With regard to claim 2, Schmidt teaches a method of claim 1, wherein the barcodes have a predefined sequence depending on the target nucleic acid and do not complementarily bind to the target nucleic acid (Fig 2B, for example, which includes a nicking site, barcode sequence, and endonuclease sites within a template that will be used in an RCA reaction).  
With regard to claim 3, Schmidt teaches a method of claim 1, wherein each of the second amplicons is provided as a single-stranded nucleic acid in step (a) (see Figure 2 and also col. 3, lines 30-35).  
With regard to claim 4, Schmidt teaches a method of claim 1, wherein the target nucleic acid is present in plurality (col. 2, lines 38-49, where plural targets are taught).  
With regard to claim 5, Schmidt teaches a method of claim 4, wherein barcode generation regions of different templates corresponding to the target nucleic acids are amplified to generate barcodes and the target nucleic acids are detected using the barcodes (Fig 2B, for example, which includes a nicking site, barcode sequence, and endonuclease sites within a template that will be used in an RCA reaction).  
With regard to claim 6, Schmidt teaches a method of claim 1, wherein the target nucleic acid binding regions of the template are designed such that a point of interest of the target nucleic acid is ligated to the template by a ligase (col. 3, lines 20-29 where ligase is included).  
With regard to claim 7, Schmidt teaches a method of claim 1, wherein, in step (a), the single- stranded nucleic acid is prepared by asymmetric polymerase chain reaction (PCR) (col.8, lines 40-55, where the method includes PCR).  
With regard to claim 8, Schmidt teaches a method of claim 1, wherein, in step (a), the single- stranded nucleic acid is prepared by denaturing double-stranded deoxyribonucleic acid (DNA) extracted from a sample and complementarily binding a blocker DNA to only one single strand of the denatured double-stranded deoxyribonucleic acid (see Figure 2 and also col. 3, lines 30-35).  
With regard to claim 15, Schmidt teaches a method of claim 1, wherein the template further comprises a spacer region and a fluorescent probe binding region (?).  
With regard to claim 16, Schmidt teaches a method of claim 1, wherein the restriction enzyme binding region of the template is present in plurality (Fig 2B, for example, which includes a nicking site, barcode sequence, and endonuclease sites within a template that will be used in an RCA reaction).  
With regard to claim 17, Schmidt teaches a method of claim 1, wherein the cleavable nucleic acid further comprises sequences at the 5' and 3' ends thereof which do not bind to the template (Fig 2C-2E where not all sequences bind to the target).  
With regard to claim 20, Schmidt teaches a composition for detecting a target nucleic acid based on rolling circle amplification, comprising (a) a linear template comprising i) target nucleic acid binding regions arranged at both ends to complementarily bind to a target nucleic acid sequence, ii) a primer binding region, iii) a restriction enzyme binding region, and iv) a barcode generation region, (b) a primer binding to the primer binding region, (c) a cleavable nucleic acid having the same sequence as that of the restriction enzyme binding region (Fig 2B, where each of these claimed features are included), (d) a restriction enzyme, and (e) a ligase (col. 3, lines 20-29 where ligase is included).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Patent 9862994; January 2018) as applied over claims 1-8, 15-17 and 20 above and further in view of Huang et al. (Biosensors and Bioelectronics, 2007, vol. 22, p 980-985).
With regard to claim 9, Schmidt teaches a method of claim 1, wherein the barcodes are detected using a probe complementary to the barcodes (Fig 2B, for example, which includes a nicking site, barcode sequence, and endonuclease sites within a template that will be used in an RCA reaction).  
With regard to claim 11, Schmidt teaches a method of claim 9, wherein the probe complementary to the barcodes is selected from the group consisting of oligonucleotides, locked nucleic acids (LNAs), peptide nucleic acids (PNAs), and mixtures thereof (Fig 2B, for example, which includes a nicking site, barcode sequence, and endonuclease sites within a template that will be used in an RCA reaction).  
Regarding claim 9, Schmidt does not specifically teach the inclusion of a sensor.
With regard to claim 9, Huang teaches using a surface measurement sensor (Abstract, p. 982, “2.6 Setting up SPR apparatus” and “2.7 RCA development in SPR apparatus” headings, where surface plasmon resonance and RCA were taught).
With regard to claim 10, Huang teaches a method of claim 9, wherein the surface measurement sensor operates based on a method selected from the group consisting of fluorescence, surface plasmon resonance (SPR), quartz crystal microbalance (QCM), and cantilevers (Abstract, p. 982, “2.6 Setting up SPR apparatus” and “2.7 RCA development in SPR apparatus” headings, where surface plasmon resonance and RCA were taught).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Schmidt to include the surface plasmon resonance biosensor as taught by Huang to arrive at the claimed invention with a reasonable expectation for success.  Huang specifically teaches the benefit of including rolling circle amplification together with the surface plasmon resonance sensor format “Surface plasmon resonance (SPR) can detect molecules bound to a surface by subtle changes in the SPR angle. By immobilizing probes onto the surface and passing analyte solution through the surface, changes in SPR angle indicate the binding between analyte and probes. Detection of analyte from solution can be achieved easily. By using rolling circle amplification (RCA) and nanogold-modified tags, the signals of analyte binding are greatly amplified, and the sensitivity of this technique is significantly improved” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Schmidt to include the surface plasmon resonance biosensor as taught by Huang to arrive at the claimed invention with a reasonable expectation for success.

Claim(s) 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Patent 9862994; January 2018) in view of in view of Huang et al. (Biosensors and Bioelectronics, 2007, vol. 22, p 980-985) as applied over claims 9-11 above and further in view of Fields et al. (US Patent 10,526,641; January 2020).
With regard to claim 12, Fields teaches a method of claim 9, wherein when the surface measurement sensor operates based on fluorescence, a report and a quencher are linked to both ends of the probe complementary to the barcodes (col 83-84, where qPCR is included; and where fluorophores and quenchers are included).  
With regard to claim 13, Fields teaches a method of claim 12, wherein the reporter is at least one fluorescent material selected from the group consisting of fluorescein, fluorescein chlorotriazinyl, rhodamine green, rhodamine red, tetramethylrhodamine, FITC, Oregon green, Alexa Fluor, FAM, JOE, ROX, HEX, Texas Red, TET, TRITC, TAMRA, cyanine- based dyes, and thiadicarbocyanine dyes (col 83-84, where qPCR is included; and where fluorophores and quenchers are included).  
With regard to claim 14, Fields teaches a method of claim 12, wherein the quencher is selected from the group consisting of Dabcyl, TAMRA, Eclipse, DDQ,QSY, Blackberry Quencher, Black Hole Quencher, Qxl, Iowa black FQ, Iowa black RQ, IRDye QC-1, and mixtures thereof (col 83-84, where qPCR is included; and where fluorophores and quenchers are included).  
With regard to claim 18, Fields teaches a method of claim 1, wherein the cleavable nucleic acid further comprises functional groups or bases at the 5' and 3' ends thereof which inhibit nucleic acid polymerization (col. 24, line 45 to col. 25, line 20, where phosphorothioate linkages can be included).  
With regard to claim 19, Fields teaches a method of claim 18, wherein the functional groups or bases inhibiting nucleic acid polymerization are selected from the group consisting of amine groups, phosphate groups, alkyl groups, alkane-diols, phosphorothioates, biotin, non-nucleotide linkers, C3-18 spacers, dideoxynucleotide triphosphates (ddNTPs), inverted deoxynucleotide triphosphates (inverted dNTPs), inverted dideoxynucleotide triphosphates (inverted ddNTP), and mixtures thereof (col. 24, line 45 to col. 25, line 20, where phosphorothioate linkages can be included).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Schmidt to include the quenchers and inhibitory groups as taught by Fields to arrive at the claimed invention with a reasonable expectation for success. Fields teaches “The present disclosure provides robust, cost-effective, and sample-efficient methods for producing long range sequence information, such as physical linkage information for assembled contigs that are bound by repetitive, hard to assemble sequence regions. The methods disclosed herein address previous shortcomings while producing sequence information or physical linkage information over comparatively vast genomic distances (up to megabases) due to the stabilization offered by chromatin and cross-linking.” (col. 24, lines 33-44).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Schmidt to include the quenchers and inhibitory groups as taught by Fields to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637